Exhibit 10.1

 

WARRANT EXERCISE AGREEMENT

 

This Warrant Exercise Agreement (this “Agreement”), dated as of October 26,
2017, is by and between Capstone Turbine Corporation, a Delaware corporation
(the “Company”), and the undersigned holder (the “Holder”) of a Series A Warrant
to purchase shares of the Company’s common stock, par value $0.001 per share
(the “Common Stock”), issued by the Company, which warrant is exercisable at an
exercise price (the “Exercise Price”) of $2.55 per share (the “Original
Warrant”).

 

WHEREAS, the Holder’s Original Warrant is exercisable into a number of shares of
Common Stock as set forth on the Holder’s signature page hereto (the “Warrant
Shares”);

 

WHEREAS, the Holder wishes to exercise all or a portion of such Original Warrant
as set forth herein (but not to the extent an exercise exceeds such Holder’s
Maximum Percentage (as defined in the Original Warrant)) and, immediately prior
to such exercise and in consideration of the Holder’s exercise of such Original
Warrant, the Company has agreed to issue the Holder the shares of Common Stock
to which such exercising Holder is entitled.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the Holder and the Company agree as follows:

 

ARTICLE I

DEFINITIONS

 

Section 1.1            Definitions. Capitalized terms not defined in this
Agreement shall have the meanings ascribed to such terms in the Original
Warrant.

 

ARTICLE II

EXERCISE OF EXISTING WARRANT

 

Section 2.1            Exercise of Original Warrant.  The Company and the Holder
hereby agree that the Holder shall immediately exercise the Original Warrant
with respect to the number of Warrant Shares set forth on the Holder’s signature
page hereto at a reduced Exercise Price per share equal to $0.90, otherwise
pursuant to the terms of the Original Warrant. The Holder shall execute and
deliver the aggregate cash exercise price for such exercise of the Original
Warrant to the bank account set forth on the Company’s signature page hereto
within two business days after notice from the Company that the condition set
forth in Section 2.2 has been met and the Company shall deliver the Warrant
Shares to the Holder via the Depository Trust Company Deposit or Withdrawal at
Custodian system pursuant to the terms of the Original Warrant, but pursuant to
instructions set forth on the Holder’s signature page hereto. The date of the
closing of the exercise of the Original Warrant shall be referred to as the
“Closing Date”.

 

Section 2.2            Filing of Form 8-K and Amendment to Registration
Statement. Prior to 9:00 am ET on the Trading Day following the date hereof, the
Company shall issue a Current Report on Form 8-K, reasonably acceptable to the
Holder disclosing the material terms of the transactions contemplated hereby,
which shall include this Agreement (the “8-K Filing”). From and after the 8-K
Filing, the Company represents to the Holder that it shall not be in possession
of any material, nonpublic information received from the Company, any of its
subsidiaries or any of their respective officers, directors, employees or agents
that is not disclosed in the 8-K Filing. In addition, effective upon the 8-K
Filing, the Company acknowledges and agrees that any and all confidentiality or
similar obligations under any agreement, whether written or oral, between the
Company, any of its subsidiaries or any of their respective officers, directors,
affiliates, employees or agents, on the one hand, and the Holder or any of its
affiliates, on the other hand, shall terminate. Such 8-K Filing shall be
incorporated by reference into the registration statement on Form S-3 (No. 333-
215205) (the “Registration Statement”), thereby updating the prospectus included
therein.

 

--------------------------------------------------------------------------------


 

Section 2.3            Subsequent Equity Sales.  From the date hereof until the
30th day following the date hereof, neither the Company nor any Subsidiary shall
issue, enter into any agreement to issue or announce the issuance or proposed
issuance of any shares of Common Stock or Common Stock Equivalents. As used
herein “Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, right,
option, warrant or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.  Notwithstanding the foregoing, this Section 2.3 shall
not apply in respect of an Exempt Issuance. “Exempt Issuance” means the issuance
of (a) shares of Common Stock or options to employees, officers, directors or
consultants (consistent with past practice) of the Company pursuant to any stock
incentive plan duly adopted for such purpose, by a majority of the non-employee
members of the Board of Directors or a majority of the members of a committee of
non-employee directors established for such purpose or (b) securities upon the
exercise or exchange of or conversion of any Securities issued hereunder and/or
other securities exercisable or exchangeable for, or convertible into shares of
Common Stock issued and outstanding on the date of this Agreement, provided that
such securities have not been amended since the date of this Agreement to
increase the number of such securities or to decrease the exercise price,
exchange price or conversion price of such securities (other than in connection
with stock splits or combinations) or to extend the term of such securities.

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES

 

Section 3.1            Representations and Warranties of the Company. The
Company hereby makes the representations and warranties set forth below to the
Holder that as of the date of its execution of this Agreement:

 

(a)           Authorization; Enforcement. The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by this Agreement and otherwise to carry out its obligations
hereunder and thereunder. The execution and delivery of this Agreement by the
Company and the consummation by it of the transactions contemplated hereby have
been duly authorized by all necessary action on the part of such Company and no
further action is required by such Company, its board of directors or its
stockholders in connection therewith. This Agreement has been duly executed by
the Company and, when delivered in accordance with the terms hereof, will
constitute the valid and binding obligation of the Company enforceable against
the Company in accordance with its terms except (i) as limited by general
equitable principles and applicable bankruptcy, insolvency, reorganization,
moratorium and other laws of general application affecting enforcement of
creditors’ rights generally, (ii) as limited by laws relating to the
availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

 

(b)           Organization. The Company is a duly organized and validly existing
corporation in good standing under the laws of the State of Delaware.

 

(c)           Registration Statement. The Warrant Shares are registered for
issuance to the Holder on the Registration Statement, and the Company knows of
no reasons why such Registration Statement shall not remain available for the
issuance of such Warrant Shares for the foreseeable future. The Company shall
use commercially reasonable efforts to keep the Registration Statement effective
and available for use by the Holder until all Warrant Shares are issued to the
Holder.

 

(d)           No Conflicts. The execution, delivery and performance of this
Agreement by the Company and the consummation by the Company of the transactions
contemplated hereby do not and will not: (i) conflict with or violate any
provision of the Company’s certificate or articles of incorporation, bylaws or
other organizational or charter documents,  (ii) conflict with, or constitute a
default (or an event that with notice or lapse of time or both would become a
default) under, result in the creation of any lien upon any of the properties or
assets of the Company, or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any material agreement, credit facility, debt or other material instrument
(evidencing Company debt or otherwise) or other material understanding to which
the Company is a party or by which any property or asset of the Company is bound
or affected, or (iii) conflict with or result in a violation of any law, rule,
regulation, order, judgment, injunction, decree or other restriction of any
court or governmental authority to which the Company is subject (including
federal and state securities laws and regulations), or by which any property or
asset of the Company is bound or affected.

 

2

--------------------------------------------------------------------------------


 

(e)           Disclosure. Except with respect to the material terms and
conditions of the transactions contemplated by this Agreement, the Company
confirms that neither it nor any other Person acting on its behalf has provided
the Holder or any of its agents or counsel with any information that it believes
constitutes or might constitute material, non-public information. The Company
understands and confirms that the Holder will rely on the foregoing
representation in effecting transactions in securities of the Company. All of
the disclosures furnished by or on behalf of the Company to the Holder regarding
the Company and its subsidiaries, their respective businesses and the
transactions contemplated hereby, including but not limited to the disclosure
set forth in the SEC Reports, are true and correct and do not contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements made therein, in light of the circumstances under
which they were made, not misleading. As used herein, “SEC Reports” means all
reports, schedules, forms, statements and other documents required to be filed
by the Company with the Commission pursuant to the reporting requirements of the
Securities Exchange Act of 1934, as amended, including all exhibits included
therein and financial statements, notes and schedules thereto and documents
incorporated by reference therein.

 

(f)            No Disqualification Events. With respect to securities to be
offered and sold hereunder in reliance on Rule 506(b) under the Securities Act,
none of the Company, any of its predecessors, any affiliated issuer, any
director, executive officer, other officer of the Company, any beneficial owner
of 20% or more of the Company’s outstanding voting equity securities, calculated
on the basis of voting power, nor any promoter (as that term is defined in
Rule 405 under the Securities Act) connected with the Company in any capacity at
the time of sale (each, an “Issuer Covered Person” and, together, “Issuer
Covered Persons”) is subject to any of the “Bad Actor” disqualifications
described in Rule 506(d)(1)(i) to (viii) under the Securities Act (a
“Disqualification Event”), except for a Disqualification Event covered by
Rule 506(d)(2) or (d)(3). The Company has exercised reasonable care to determine
whether any Issuer Covered Person is subject to a Disqualification Event. The
Company has complied, to the extent applicable, with its disclosure obligations
under Rule 506(e), and has furnished to the Buyers a copy of any disclosures
provided thereunder, if any.

 

Section 3.2            Representations and Warranties of the Holder. The Holder
hereby makes the representations and warranties set forth below to the Company
that as of the date of its execution of this Agreement:

 

(a)           Due Authorization. The Holder represents and warrants that (i) the
execution and delivery of this Agreement by it and the consummation by it of the
transactions contemplated hereby have been duly authorized by all necessary
action on its behalf and (ii) this Agreement has been duly executed and
delivered by the Holder and constitutes the valid and binding obligation of the
Holder, enforceable against it in accordance with its terms.

 

(b)           No Conflicts. The execution, delivery and performance of this
Agreement by the Holder and the consummation by the Holder of the transactions
contemplated hereby do not and will not: (i) conflict with or violate any
provision of the Holder’s organizational or charter documents, or (ii) conflict
with or result in a violation of any agreement, law, rule, regulation, order,
judgment, injunction, decree or other restriction of any court or governmental
authority which would interfere with the ability of the Holder to perform its
obligations under this Agreement.

 

(c)           Access to Information. The Holder acknowledges that it has had the
opportunity to review this Agreement and the SEC Reports and has been afforded
(i) the opportunity to ask such questions as it has deemed necessary of, and to
receive answers from, representatives of the Company concerning the terms and
conditions of the exercise of the Original Warrant and the merits and risks of
investing in the Warrant Shares underlying the Original Warrant; (ii) access to
information about the Company and its financial condition, results of
operations, business, properties, management and prospects sufficient to enable
it to evaluate its investment; and (iii) the opportunity to obtain such
additional information that the Company possesses or can acquire without
unreasonable effort or expense that is necessary to make an informed investment
decision with respect to the investment. The Holder acknowledges and agrees that

 

3

--------------------------------------------------------------------------------


 

neither Oppenheimer & Co. Inc. (the “Agent”) nor any Affiliate of the Agent has
provided the Holder with any information or advice with respect to the Original
Warrant, the Warrant Shares or the securities nor is such information or advice
necessary or desired. Neither the Agent nor any Affiliate of the Agent has made
or makes any representation as to the Company or the quality of the Original
Warrant, the Warrant Shares or the securities, and the Agent and any Affiliate
of the Agent may have acquired non-public information with respect to the
Company which the Holder agrees need not be provided to it. In connection with
the issuance of the Warrant Shares and the Securities to the Holder, neither the
Agent nor any of its Affiliates has acted as a financial advisor or fiduciary to
the Holder.

 

(d)           Holder Status. The Holder is an “accredited investor” as defined
in Rule 501 under the Securities Act.

 

ARTICLE IV

MISCELLANEOUS

 

Section 4.1            Notices. Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be made by email
to the email address of Holders set forth on Holders’ signature page.

 

Section 4.2            Survival. All warranties and representations (as of the
date such warranties and representations were made) made herein or in any
certificate or other instrument delivered by any party hereto or on its behalf
under this Agreement shall be considered to have been relied upon by the parties
hereto and shall survive the issuance of the Warrant Shares. This Agreement
shall inure to the benefit of and be binding upon the successors and permitted
assigns of each of the parties; provided, however that no party may assign this
Agreement or the obligations and rights of such party hereunder without the
prior written consent of the other parties hereto.

 

Section 4.3            Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature
page were an original thereof.

 

Section 4.4            Severability. If any provision of this Agreement is held
to be invalid or unenforceable in any respect, the validity and enforceability
of the remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

 

Section 4.5            Governing Law. All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be determined
pursuant to the Governing Law provision of the Original Warrant.

 

Section 4.6            Entire Agreement. The Agreement, together with the
exhibits and schedules thereto, contain the entire understanding of the parties
with respect to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.

 

Section 4.7            Construction. The headings herein are for convenience
only, do not constitute a part of this Agreement and shall not be deemed to
limit or affect any of the provisions hereof. The language used in this
Agreement will be deemed to be the language chosen by the parties to express
their mutual intent, and no rules of strict construction will be applied against
any party.

 

Section 4.8            Fees and Expenses. Each party shall pay the fees and
expenses of its advisers, counsel, accountants and other experts, if any, and
all other expenses incurred by such party incident to the negotiation,
preparation, execution, delivery and performance of this Agreement. The Company
shall pay all transfer agent fees, stamp taxes and other taxes and duties levied
in connection with the delivery of any Warrant Shares.

 

*******************

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Warrant Exercise
Agreement as of the date first written above.

 

COMPANY:

 

 

 

CAPSTONE TURBINE CORPORATION

 

 

 

 

By:

 

 

Name:

Darren Jamison

 

Title:

President and Chief Executive Officer

 

 

Bank Account and Wire Instructions attached hereto on Annex A

 

5

--------------------------------------------------------------------------------


 

HOLDER SIGNATURE PAGES TO CPST

WARRANT EXERCISE AGREEMENT

 

IN WITNESS WHEREOF, the undersigned have caused this Warrant Exercise Agreement
to be duly executed by their respective authorized signatories as of the date
first indicated above.

 

Name of Holder:

 

 

 

Signature of Authorized Signatory of Holder:

 

 

 

Name of Authorized Signatory:

 

 

 

Title of Authorized Signatory:

 

 

 

Email Address of Holder:

 

 

 

Number of Warrant Shares Exercised Hereunder:

 

 

 

Aggregate Exercise Price

 

 

 

DWAC Instructions for Warrant Shares:

 

 

6

--------------------------------------------------------------------------------


 

Annex A

 

Bank Account and Wire Instructions

 

7

--------------------------------------------------------------------------------